Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) for an order directing respondent to rule on pending motions.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 31, 2015,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Peradotto, Lindley and DeJoseph, JJ.